Citation Nr: 0336703	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to February 15, 2001, and in excess of 30 
percent from February 15, 2001, for sinusitis.  


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1969.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board addresses the issue of whether the veteran is 
entitled to service connection for PTSD in the Remand section 
of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  Prior to October 29, 1999, the veteran experienced no 
incapacitating and no more than six non-incapacitating 
episodes per year of sinusitis characterized by nasal 
discharge, headaches, a cough and tenderness.

3.  Since October 29, 1999, the veteran has experienced both 
incapacitating and non-incapacitating episodes of sinusitis 
characterized by nasal discharge, headaches, a cough and 
tenderness.

4.  Since October 29, 1999, the veteran has not undergone 
sinus surgery.

5.  The veteran's respiratory disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent prior to October 29, 1999, for 
sinusitis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6514 (2003).

2.  The criteria for entitlement to an initial 30 percent 
evaluation from October 29, 1999, for sinusitis, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 
6514 (2003).

3.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent from October 29, 1999, for sinusitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6514 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to higher initial evaluations for sinusitis.  In a rating 
decision dated April 1999, the RO granted the veteran service 
connection for sinusitis and assigned that disability a 10 
percent evaluation, effective from December 29, 1997.  
Thereafter, in April 1999, the veteran filed a notice of 
disagreement with that determination.  The RO then issued a 
statement of the case in July 1999.  In August 1999, the 
veteran submitted a VA Form 21-4138 in which he requested 
that his claim for sinusitis be reconsidered; the Board finds 
that this document may be considered a timely filed 
substantive appeal, and thus, this appeal, in part, stems 
from the April 1999 rating decision.  Subsequently, in a 
rating decision dated April 2002, the RO increased the 
evaluation assigned the veteran's sinusitis to 30 percent, 
effective from February 15, 2001.     

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
cited Karnas v. Derwinski, 1 Vet. App. 308 (1991), and held 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment.  Subsequently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this 
case, when the VCAA was enacted, the veteran's claim was 
pending before VA.  Given this fact, it appears that the 
holding of Kuzma might render the VCAA inapplicable to this 
appeal.  This matter is not clear, however, because the Kuzma 
case is distinguishable from this case in that it involved a 
Board denial that became final by November 9, 2000.  
Regardless, the Board may proceed in adjudicating this claim 
because, during the pendency of this appeal, the RO took the 
following action, which satisfies the more stringent 
notification and assistance requirements of the VCAA.  

First, in a letter dated April 2001, the RO informed the 
veteran of the change in the law and indicated that it was 
developing and would reconsider his claim pursuant thereto.  
In its letter, the RO acknowledged the veteran's pending 
claim and instructed the veteran to submit any additional 
medical evidence he wished to have considered in connection 
with those claims.  The RO indicated that it would obtain 
this evidence on the veteran's behalf if he provided 
sufficient information to do so, but clarified that it was 
ultimately the veteran's responsibility to submit the records 
to VA.  The RO advised the veteran to file the requested 
evidence within 60 days, but clarified that it would consider 
all evidence received within the year in support of the 
veteran's appeal.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § ___.  

Second, the RO notified the veteran of the information needed 
to substantiate his claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
also Quartuccio, 10 Vet. App. at 183.  Specifically, in 
rating decisions dated April 1999 and April 2002, letters 
notifying the veteran of those decisions, statements of the 
case issued in July 1999 and October 2002, and a supplemental 
statement of the case issued in March 2000, the RO informed 
the veteran of the evidence it had obtained and considered in 
support of his appeal and the evidence still needed to 
substantiate his claim, cited all regulations pertinent to 
his appeal, including those involving VA's duties to notify 
and assist, and provided the veteran an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claim.  

Third, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA and 
private inpatient and outpatient treatment records.  In 
addition, the RO developed the medical evidence to the extent 
necessary to decide equitably the veteran's claim.  In July 
2001, the RO afforded the veteran a VA examination, during 
which an examiner discussed the severity of the disorder at 
issue in this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board may now proceed in 
adjudicating the claim on its merits. 

II.  Analysis of Claim

The veteran seeks higher initial evaluations for his 
respiratory disability on the basis that the evaluations 
initially assigned that disability do not accurately reflect 
the severity of his respiratory symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

In this case, the RO initially evaluated the veteran's 
sinusitis as 10 percent disabling prior to February 15, 2001, 
and 30 percent disabling thereafter, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6514.  DC 6514 provides that a 
zero percent evaluation is assignable for sinusitis, 
sphenoid, chronic, that is detected by x-ray only.  Under the 
General Rating Formula for Sinusitis, a 10 percent evaluation 
is assignable for one or two incapacitating episodes of 
sinusitis per year, which require prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is assignable for three or more 
incapacitating episodes of sinusitis per year, which require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assignable 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6514 
(2003).  

Based on this criteria and the evidence discussed below, the 
Board finds that, prior to October 29, 1999, the veteran's 
respiratory disability picture more nearly approximated the 
criteria for the 10 percent evaluation the RO initially 
assigned.  The Board also finds that, since October 29, 1999, 
the veteran's respiratory disability picture has more nearly 
approximated the criteria for the 30 percent evaluation.  

During active service from January 1966 to July 1969, the 
veteran received treatment for sinusitis on multiple 
occasions.  Occasionally, examiners noted that, despite 
medication, the veteran still had sinus drainage.  In June 
1969, the veteran reported that he had had postnasal 
discharge for one and a half years, but no headaches, and had 
not had relief with a variety of antihistamines and 
decongestants.  On separation examination conducted in June 
1969, the veteran reported that he had had ear, nose and 
throat trouble, but an examiner noted normal sinuses.    

Following discharge, the veteran underwent VA examinations 
and received VA and private treatment, including two 
surgeries, for respiratory complaints.  

A.  Prior to October 29, 1999

It does not appear that the veteran sought treatment for his 
respiratory disability from 1969, when he was discharged, to 
1981.  In 1982, he reported year round sinus congestion with 
some sore throats, but no decreased hearing and not many 
headaches.  X-rays taken in November 1982 revealed evidence 
of mucosal thickening involving the frontal sinuses, the 
ethmoids and the right maxillary sinus, and a possible mucous 
retention cyst in the frontal sinus.  

In March 1984, the veteran underwent nasal septal 
reconstruction to repair a severely deviated nasal septum 
that was causing airway obstruction.  Thereafter, he did not 
again seek treatment for his respiratory disability until 
1991, at which time he noted that, despite the March 1984 
operation, his nose never felt open.  

In 1991 and 1992, he also reported that he wanted to stop 
relying on nasal spray, of which he was a chronic user.  
Examiners noted swelling and tenderness, nasal drip, and a 
recurrent, congestive obstruction.  Examiners also noted 
septal deviation to the left.  X-rays confirmed sinusitis.  

The veteran again sought treatment for his respiratory 
disability from 1997 to 1998.  During outpatient visits in 
1997, the veteran reported that he had had multiple sinus 
infections over the years.  He indicated that these 
infections involved sinus drainage and rash that came and 
went, and a cough and frontal headaches.  X-rays showed 
minimal clouding of the frontal sinuses and a CT scan showed 
polypoid mucosal membrane thickening most likely representing 
hyperplastic polyps/retention cysts and concha bullosa.  
Examiners noted polyps, a nasal septum deviation, and chronic 
sinusitis with nasal congestion and a cough.  One examiner 
recommended additional surgery, specifically, a revision 
septoplasty, which the veteran underwent in October 1997.  

The veteran's surgery involved a bilateral maxillary 
antrostomy, an anterior ethmoidectomy and a frontal 
sinusotomy.  During follow-up visits, examiners noted that 
the veteran had crusting and clear drainage, but healed well.  
In early 1998, the veteran continued to complain of nasal 
drip, nasal stiffness, an inability to breathe, a cough and 
sore throat, and headaches.  By April 1998, he indicated that 
he was better and an examiner noted no nasal drip.  

In a letter dated August 1998, J. Brendan O'Keefe, M.D., 
confirmed that the veteran had had chronic sinusitis since 
discharge, which necessitated the use of a decongestant and 
nasal spray.  He indicated, in part, that the veteran had an 
occasional cough and headaches.  He noted tenderness over the 
maxillary sinus with inflammation of the nasal mucous 
membranes and the pharangeal area.  He diagnosed, in part, 
chronic sinusitis, and opined that that disability rendered 
the veteran 15 percent disabled.  

During a VA nose, sinus, larynx, and pharynx examination 
conducted in March 1999, the veteran reported he had a raw 
and burning sensation in his nose, occasional headaches, 
pressure in the nose and post nasal drip, and difficulty 
breathing through the left side of his nose.  He indicated 
that he had these symptoms year round, and that in 1984 and 
1997, they necessitated surgery.  The examiner noted that the 
veteran had a clear oropharynx without inflammation, a 
deviated septum to the left with 60 percent obstruction, a 
hypertrophied middle turbinate on the left and an interior 
turbinate that was partially absent due to surgery.  The 
radiologist indicated that x-rays showed no definite 
radiographic evidence of sinus disease, but noted that the CT 
scan of August 1997 showed significant sinus disease.  He 
recommended a follow-up CT scan.  Based on these findings and 
the physical examination, the examiner diagnosed a deviated 
nasal septum and chronic sinusitis.

The veteran continued to receive treatment for his 
respiratory disability, reported to include headaches and 
nasal drainage, in 1999.  A CT scan taken in September 1999 
revealed residual ethmoid sinusitis bilaterally.  A CT scan 
taken in November 1999 showed no changes from the prior CT 
scan.  In September 1999, the veteran reported that he had 
not been on antibiotic treatment.  On October 29, 1999, an 
examiner prescribed antibiotics, which the veteran took for a 
period in excess of six weeks.  Thereafter, examiners 
confirmed that, despite the use of multiple medications, the 
veteran was still having symptoms of chronic sinusitis.   

The above evidence establishes that, prior to October 29, 
1999, the veteran experienced no incapacitating and no more 
than six non-incapacitating episodes per year of sinusitis.  
The sinusitis manifested primarily as nasal discharge and 
headaches and secondarily as a cough and tenderness.  
According to Dr. O'Keefe, these symptoms necessitated the use 
of a decongestant and nasal spray, not prolonged antibiotic 
treatment.  These findings meet the criteria for a 10 percent 
evaluation under DC 6514.  

These findings do not meet the criteria for a 30 percent 
evaluation under DC 6514, however, because there is no 
evidence that, prior to October 29, 1999, the veteran 
experienced three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes.  Prior to October 29, 
1999, the veteran's respiratory complaints necessitated 
surgery, first in 1984 and again in 1997.  However, the 
surgeries were performed to correct the veteran's deviated 
septum, which in a rating decision dated April 2002, the RO 
determined was not service connected.  Even assuming the 
surgeries resulted from the veteran's sinusitis, there were 
only two in a 13-year period and there is no evidence of 
record indicating that follow-up care included prolonged 
(four to six weeks) antibiotic treatment.  Accordingly, they 
do not represent three or more incapacitating episodes of 
sinusitis. 

In addition, at a videoconference hearing held before the 
undersigned in May 2002, the veteran's representative, on the 
veteran's behalf, indicated that the Board should assign the 
veteran's sinusitis a 50 percent evaluation because he 
experienced headaches daily, including to an incapacitating 
extent twice weekly, and sinus infections every 5 to 6 weeks, 
which necessitated the use of antibiotics.  Tr. at 2-3. The 
veteran also testified that he did not always seek treatment 
when his sinusitis manifested.  Tr. at 4.  The objective 
evidence of record dated during the time period at issue does 
not establish that a 50 percent is warranted.  Rather, it 
shows that, each year, the veteran experienced less than six 
non-incapacitating episodes of sinusitis, none of which 
required antibiotic treatment.  During visits to physicians, 
he did not report that he had experienced additional episodes 
of sinusitis for which he had not received treatment.  

B.  Since October 29, 1999

As indicated above, on October 29, 1999, an examiner 
prescribed antibiotics for the veteran's sinusitis, which the 
veteran took for a period in excess of six weeks.  Since 
then, the veteran has received more regular sinus treatment, 
including antibiotics, and examiners have indicated that, 
despite the use of multiple medications, the veteran 
continues to have symptoms of chronic sinusitis.   

During a VA examination conducted in July 2001, the veteran 
reported daily headaches and pain, and a chronic cough.  He 
indicated that his headaches became severe every two weeks.  
He also indicated that he used nasal spray and other 
medications for his sinusitis, and that examiners had 
intermittently prescribed Zithromax for his infections.  The 
examiner noted increased mucous and a swollen and red right 
turbinate, but no nasal obstruction and no tenderness to 
palpation.  
X-rays showed cloudiness of the left sphenoid sinus.  The 
examiner diagnosed chronic sphenoid sinusitis.

VA outpatient treatment records and a CT scan performed in 
January 2003 reveal sinus complaints similar to those the 
veteran expressed prior to October 29, 1999, and clinical 
findings similar to those noted by physicians prior to 
October 29, 1999.  They confirm that the veteran has chronic 
sinusitis.

According to this evidence, since October 29, 1999, the 
veteran has experienced both incapacitating and non-
incapacitating episodes of sinusitis characterized by nasal 
discharge, headaches, a cough and tenderness.  These episodes 
meet the criteria for a 30 percent evaluation under DC 6514.  
They do not meet the criteria for a 50 percent evaluation 
under DC 6514, however, because they have not necessitated 
radical surgery or repeated sinus surgeries.  

C.  Conclusion

In exceptional cases, a higher evaluation is available on an 
extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's sinusitis.  The veteran does not 
allege, and the evidence does not establish, that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
In fact, during a VA examination conducted in July 2001, the 
veteran reported that he had been working in his brother's 
bait shop for three or four years.  He did not indicate that 
his respiratory symptoms interfered with his ability to do 
so.  The evidence also does not establish that the veteran's 
sinusitis necessitates frequent periods of hospitalization.  
Rather, it shows that, from 1969 to the present, the veteran 
was hospitalized only twice for related surgery.  In light of 
the foregoing, the Board finds that the veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded higher initial evaluations in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2003).  At 
present, however, the Board finds that a 10 evaluation prior 
to October 29, 1999, and a 30 percent evaluation from October 
29, 1999, more nearly approximates the veteran's respiratory 
disability picture. 

The preponderance of the evidence is against a higher initial 
evaluation for sinusitis prior to October 29, 1999, and from 
February 15, 2001.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  To the contrary, the 
evidence supports a higher initial evaluation for sinusitis 
from October 29, 1999 to February 14, 2001.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 29, 1999, for sinusitis, is denied.  

Entitlement to an initial 30 percent evaluation from October 
29, 1999, for sinusitis, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

Entitlement to an initial evaluation in excess of 30 percent 
from October 29, 1999, for sinusitis, is denied. 


REMAND

The veteran also claims entitlement to service connection for 
PTSD.  Additional development is necessary before the Board 
can decide this claim.

First, the RO denied the veteran's PTSD claim in March 2000 
and August 2001 on the basis that the veteran had not been 
diagnosed with PTSD.  Since the latter determination, 
however, the veteran has submitted private medical evidence, 
specifically, a February 2003 report of a psychological 
evaluation by Jonathan D. Cargill, Ph.D., diagnosing the 
veteran with that disorder.  In that report, Dr. Cargill 
linked the veteran's PTSD to multiple stressors the veteran 
reportedly experienced during service.  These stressors 
include: (1) being the recipient of small arms fire, rocket 
and mortar attacks; (2) witnessing women and children being 
killed and wounded during rocket attacks; (3) having to work 
on coolers that housed the bodies of individuals that were 
going to be shipped back to the United States; 
(4) being sent to DaNang to take care of a South Vietnamese 
morgue; and 
(5) having to place bodies on an 18-wheel refrigeration 
trailer due to a shortage of space at the morgue.  

In a written statement received in November 2001, and during 
a videoconference hearing held before the undersigned in May 
2003, the veteran provided additional information regarding 
his alleged stressors.  For instance, in the statement, he 
clarified that he first experienced a rocket attack his first 
night in Vietnam, after being assigned to a Civil Engineering 
Squadron at DaNang Air Force Base, and continued to 
experience such attacks almost every night thereafter.  He 
also reported additional stressors, including being sent on 
calls to remote locations that were dangerous, being forced 
to hide in bombed out buildings, witnessing the horrors of 
combat at various hospitals where he maintained air 
conditioners and other equipment, having to service cooling 
units at morgues, where he smelled death and saw many bodies 
that had been horribly injured, and having to help medics 
unload body bags from a trailer and a broken cooling unit.  
During the hearing, the veteran clarified that he served with 
the 366th Civil Engineering Squad, Pacific Air Force, at 
DaNang Air Base, and was assigned to the United States Forces 
in I Corps, in the northern most part of Vietnam.  Tr. at 8-
9.  He also identified one of the morgues he maintained as 
Joint Services Mortuary in DaNang.  Tr. 11-12.

Neither this information, nor that which the veteran provided 
Dr. Cargill is sufficiently detailed so that VA can attempt 
to verify that the alleged stressors actually occurred.  
Accordingly, on Remand, VA should contact the veteran and 
request him to submit more detailed stressor statements that 
identify the dates (day, month and year) the stressors 
occurred, the places where they occurred, the unit to which 
the veteran was assigned when they occurred, and the names of 
other individuals who were involved.  The RO should advise 
the veteran that if he fails to submit more detailed 
information, VA may not be able to verify that the stressors 
occurred.  Rather, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) has made it clear that it 
cannot endeavor to verify general combat-related or 
noncombat-related incidents.  

Second, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, VA has not yet afforded the veteran a psychiatric 
evaluation.  If VA obtains a statement from the veteran that 
details his alleged stressors to the extent necessary to 
verify them through USASCRUR, such an evaluation will be 
necessary.  During that evaluation, a psychiatrist can 
determine whether any verified stressors is of sufficient 
severity to support a diagnosis of PTSD.  

Third, as previously indicated, under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), VA is obligated to notify an 
appellant and his representative of the evidence needed to 
substantiate a claim and to assist an appellant in obtaining 
and developing that evidence.  With regard to VA's duty to 
notify, the United States Court of Appeals for Veterans 
Claims has held that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, specifically require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  Quartuccio, 16 Vet. App. at 
183.  On Remand, VA should ensure compliance with these 
notification requirements.    

This case is REMANDED for the following development:

1.  VA should contact the veteran and ask 
him to submit a written statement 
describing in greater detail the 
stressors he allegedly experienced while 
serving on active duty.  This statement 
should include the dates (day, month and 
year, if possible) the stressors 
occurred, the places where they occurred, 
the unit to which the veteran was 
assigned at the time, and the full names 
of individuals who were involved.  VA 
should advise the veteran that if he 
fails to submit such information, VA 
might not be able to verify that the 
alleged stressors actually occurred. 

2.  After receiving the veteran's written 
statement, VA should pursue all 
reasonable avenues of development in an 
attempt to verify the stressors reported 
by the veteran, including contacting 
USASCRUR and all other appropriate 
authorities and requesting those 
authorities to send to VA the veteran's 
unit histories and any other pertinent 
service documentation.  VA should 
specifically request any information that 
might describe the duties the veteran had 
in Vietnam as a Refrigeration and Air 
Condition Specialist.

3.  If VA receives information confirming 
the occurrence of an alleged in-service 
stressor, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If VA 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If VA finds that at least one of the 
alleged stressors actually occurred, it 
should afford the veteran a psychiatric 
examination.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD as 
the result of the verified stressor.  VA 
should forward the claims file and a copy 
of its stressor report to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is at least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to a verified in-service 
stressor.  VA should advise the examiner 
that he may not rely upon any unverified 
stressors in determining whether the 
veteran's in-service experiences are of 
sufficient severity to support a 
diagnosis of PTSD.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his 
opinion.   

5.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake immediate corrective action.

6.  After all information is received, VA 
must review the claims file and undertake 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), to include informing 
the veteran of the evidence still needed 
to support his claim for service 
connection for PTSD, and indicating which 
evidence VA will develop and which 
evidence the veteran must furnish.  

7.  Thereafter, VA should readjudicate the 
veteran's claim based on all of the 
evidence of record, including that which 
was submitted directly to the Board in May 
2003 with a waiver of RO consideration.  
If VA denies the benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto before the case is returned to the 
Board for appellate review.  

The purpose of this REMAND is to obtain additional service 
and medical information.  No inference should be drawn 
regarding the ultimate disposition of this claim.  The 
veteran is free to submit any additional argument or evidence 
he wishes to have considered in connection with his appeal; 
however, he is not required to act unless he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



